Title: I. Proposed Convention against the Barbary States, [before 4 July 1786]
From: Jefferson, Thomas
To: Ambassadors of Portugal and Russia



[Before 4 July 1786]

Proposals for concerted operation among the powers at war with the Pyratical states of Barbary.
1. It is proposed that the several powers at war with the Pyratical states of Barbary (or any two or more of them who shall be willing) shall enter into a Convention to carry on their operations against those states in concert, beginning with the Algerines.
2. This convention shall remain open to any other power who shall at any future time wish to accede to it: the parties reserving  a right to prescribe the conditions of such accession according to the circumstances existing at the time it shall be proposed.
3. The object of the convention shall be to compel the pyratical states to perpetual peace, without price, and to guarantee that peace to each other.
4. The operations for obtaining this peace shall be constant cruizes on their coast, with a naval force now to be agreed on. It is not proposed that this force shall be so considerable as to be inconvenient to any party. It is believed that half a dozen frigates with as many Tenders, or Xebecks, one half of which shall be in cruize while the other half is at rest, will suffice.
5. The force agreed to be necessary shall be furnished by the parties in certain quotas now to be fixed: it being expected that each will be willing to contribute in such proportion as circumstances may render reasonable.
6. As miscarriages often proceed from the want of harmony among officers of different nations, the parties shall now consider and decide whether it will not be better to contribute their quotas in money to be employed in fitting out and keeping on duty a single fleet of the force agreed on.
7. The difficulties and delays too which will attend the management of these operations if conducted by the parties themselves separately, distant as their courts may be from one another and incapable of meeting in consultation suggest a question whether it will not be better for them to give full powers for that purpose to their Ambassador or other minister resident at some one court of Europe, who shall form a Committee or Council for carrying this Convention into effect; wherein the vote of each member shall be computed in proportion to the quota of his sovereign, and the majority, so computed, shall prevail in all questions within the view of this Convention. The court of Versailles is proposed on account of it’s neighborhood to the Mediterranean and because all those powers are represented there who are likely to become parties to this convention.
8. To save to that Council the embarassment of personal sollicitations for office, and to assure the parties that their contributions will be applied solely to the object for which they are destined, there shall be no establishment of officers for the said council, such as Commis, Secretaries or of any other kind, with either salaries or perquisites, nor any other lucrative appointments but such whose functions are to be exercised on board the said vessels.
9. Should war arise between any two of the parties to this  Convention, it shall not extend to this enterprize, nor interrupt it: but as to this they shall be reputed at peace.
10. When Algiers shall be reduced to peace, the other Pyratical states, if they refuse to discontinue their pyracies, shall become the objects of this Convention, either successively or together as shall seem best.
11. Where this Convention would interfere with treaties actually existing between any of the parties and of the said states of Barbary, the treaty shall prevail, and such party shall be allowed to withdraw from the operations against that state.
